         Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Hector Lopez, et al.,                           No. CV-13-00691-TUC-DCB
10                     Plaintiffs,                       ORDER
11       v.
12       Unknown Bollweg, et al.,
13                     Defendants.
14
15             On February 12, 2020, at the close of the Plaintiff’s case in chief, the Defendant
16   moved for judgment as a matter of law. Fed. R. Civ. P. 50(a). The Court granted the motion,
17   ruling from the bench that the Plaintiff failed to present evidence sufficient to support his
18   constitutional claim that Defendants were deliberately indifferent to his serious medical
19   needs and, “even if the evidence would support a verdict in this case on the merits, the
20   Court would dismiss the case on the basis of qualified immunity.
21             On March 12, 2020, the Plaintiff filed a Rule 59 Motion for New Trial. The Court
22   may grant a new trial “‘only if the verdict is contrary to the clear weight of the evidence,
23   is based upon false or perjurious evidence, or to prevent a miscarriage of justice.’”
24   (Response (Doc. 214) at 2 (quoting Shimko v. Guenther, 505 F.3d 987, 993 (9th Cir. 2007)).
25   The Plaintiff argues that there has been a miscarriage of justice because the Court applied
26   an improper standard when it granted the Defendants’ Rule 50 motion. The Plaintiff
27   complains that the Court weighed the evidence and made credibility determinations.1
28   1
       The Plaintiff did not cite to the trial record; Defendants’ Response was the same. The
     record has not been transcribed. The Court rules based on its trial notes.
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 2 of 7



 1          “Rule 50 requires a court to render judgment as a matter of law when a party has
 2   been fully heard on an issue, and there is no legally sufficient evidentiary basis for a
 3   reasonable jury to find for that party on that issue.” Reeves v. Sanderson Plumbing
 4   Products, Inc., 530 U.S. 133, 150 (2000). The standard for ruling on a Rule 50 motion is
 5   the same as for ruling on a motion for summary judgment, as explained by the Supreme
 6   Court: the court must review all of the evidence in the record, id. (citing e.g., Matsushita
 7   Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), drawing all
 8   reasonable inferences in favor of the nonmoving party, and make no credibility
 9   determinations or weigh any evidence, id. (citing Lytle v. Household Mfg., Inc., 494 U.S.
10   545, 554–555). The latter functions, along with the drawing of legitimate inferences from
11   any facts, are for the jury, not the court. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
12   255, (1986). Although the court should review the record as a whole, it must disregard all
13   evidence favorable to the moving party that the jury is not required to believe. Id. It may
14   not disregard or discount evidence favorable to the non-moving party. Id. at 151.
15          In this case, qualified immunity was previously denied on summary judgment,
16   therefore, the Court should not consider a Rule 50 motion on qualified immunity unless
17   substantially different evidence was produced at trial. Dean v. Gage County, 807 F.3d 931,
18   936 (8th Cir. 2015); see also Little Earth of the United Tribes, Inc. v. U.S. Dep't of Hous.
19   & Urban Dev., 807 F.2d 1433, 1441 (8th Cir.1986) (discussing appropriateness of
20   reconsidering previously decided issue only if substantially different evidence is
21   subsequently introduced or the decision is clearly erroneous and works manifest injustice).
22          Defendants, government officials, enjoy qualified immunity from civil damages
23   unless their conduct violated “clearly established statutory or constitutional rights of which
24   a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
25   It “shields an officer from suit when she makes a decision that, even if constitutionally
26   deficient, reasonably misapprehends the law governing the circumstances confronted.
27   Even if the officer's decision is constitutionally deficient, qualified immunity shields her
28   from suit if her misapprehension about the law applicable to the circumstances was


                                                 -2-
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 3 of 7



 1   reasonable.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004). The purpose of the doctrine
 2   is “to recognize that holding officials liable for reasonable mistakes might unnecessarily
 3   paralyze their ability to make difficult decisions in challenging situations, thus disrupting
 4   the effective performance of their public duties.” Mueller v. Auker, 576 F.3d 979, 993 (9th
 5   Cir. 2009). Because it is inevitable that government officials will in some cases make
 6   mistakes, Garcia v. Cty. of Merced, 639 F.3d 1206, 1208 (9th Cir. 2011), qualified
 7   immunity “gives ample room for mistaken judgments” and protects “all but the plainly
 8   incompetent or those who knowingly violate the law.” Hunter v. Bryant, 502 U.S. 224
 9   (1991); see also Ashcroft v. al–Kidd, 563 U.S. 731, 743 (2011) (quoting Malley v. Briggs,
10   475 U.S. 335, 341, 106 S. Ct. 1092 (1986)).
11          Qualified immunity involves a two-prong assessment: (1) whether the facts show
12   the official’s conduct violated a constitutional right; and (2) if so, whether the right was
13   clearly established in the specific context of the case. (Order (Doc. 125) at 18-19 (quoting
14   Tarabochia v. Adkins, 766 F.3d 1115, 1121 (9th Cir. 2014) (internal quotation omitted.)
15   Again, the Court reviews the facts “in the light most favorable to the injured party.” Id.
16   (citation omitted).
17          Here, the clearly established Eighth Amendment standard that a prisoner must
18   demonstrate is: “deliberate indifference to serious medical needs.” (Order (Doc. 125) at 7
19   (citing Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (citing Estelle v. Gamble, 429
20   U.S. 97, 104 (1976)). Deliberate indifference includes both an objective standard and a
21   subjective standard. “First, a prisoner must show a ‘serious medical need.’” Id. (quoting
22   Jett, 439 F.3d at 1096 (citations omitted). A “‘serious’ medical need exists if the failure to
23   treat a prisoner’s condition could result in further significant injury or the ‘unnecessary and
24   wanton infliction of pain.’” Id. at 8 (quoting McGuckin v. Smith, 974 F.2d 1050, 1059–60
25   (9th Cir. 1992)). Second, a prisoner must show that the defendant’s response was
26   deliberately indifferent, Jett, 439 F.3d at 1096, meaning the official knew of and
27   disregarded an excessive risk to the inmate’s health or safety; the official must “‘both be
28   aware of facts from which the inference could be drawn that a substantial risk of serious


                                                  -3-
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 4 of 7



 1   harm exists, and he must also draw the inference.” Id. (quoting Farmer v. Brennan, 511
 2   U.S. 825, 837 (1994)).
 3          As affirmed by the Ninth Circuit Court of Appeals, this Court denied summary
 4   judgment based on qualified immunity because there were questions of fact in dispute
 5   which needed to be decided by a jury. As to both Defendants, there was some evidence to
 6   support Lopez’ claim that they knew of his serious medical need but did nothing to help
 7   him. “The denial of medical care in the face of an obvious emergency constitutes deliberate
 8   indifference.” (Opinion (Doc. 141-1) at 2-3 (citing Hoptowit v. Ray, 682 F.2d 1237, 1259
 9   (9th Cir. 1982)) (emphasis added).
10           On summary judgment, Plaintiff claimed that “he was unable to walk, eat, open his
11   eyes, chew, talk, or breathe without gasping for air—all clearly observable and severe
12   symptoms.” Id. at 2. Neither this Court nor the appellate court reached Defendants’
13   assertion that they relied on the opinions of prison medical staff, Hamby, 821 F.3d at 1095
14   (non-medical staff are entitled to qualified immunity when they act (or fail to act) in
15   reliance on a "bona fide medical opinion"), because of the dispute over the open and
16   obvious serious emergency conditions allegedly observed by the Defendants. Also, on
17   summary judgment motion, the record did not reflect any bona fide medical opinion . . .—
18   or, at least, not one of which Defendants were aware. The Plaintiff alleged that he told
19   Defendants, especially Bennett, that “nursing staff refused to help or examine him, and he
20   had not seen a doctor. The Court reasoned that in the face of serious symptoms, Defendants
21   could be found deliberately indifferent if they failed to verify that Plaintiff was receiving
22   treatment. Id. at 3.
23          At trial, this Court in granting the Defendants’ Rule 50 motion considered the whole
24   record but did not weigh or make any credibility determinations. The Court granted
25   judgment for the Defendants based on the only medical evidence offered in the Plaintiff’s
26   case in chief, which included the Plaintiff’s medical record and the undisputed testimony
27   of Physician’s Assistant (PA) Salyer.2
28   22
       On Summary Judgement, PA Sayler offered a six-page affidavit in support of
     Defendants’ motion. At trial, he testified in the Plaintiff’s case in chief for most of day one

                                                  -4-
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 5 of 7



 1          At trial, the Plaintiff testified, consistent with his assertions on summary judgment,
 2   that he was unable to walk, eat, open his eyes, chew, talk, or breathe without gasping for
 3   air. Plaintiff also presented relevant medical records and testimony from PA Sayler, who
 4   was the PA at the prison who diagnosed the Plaintiff with botulism. Plaintiff did not dispute
 5   the accuracy of any of the medical records, which clearly reflected that the Plaintiff at all
 6   times, even on the day he was transported to the hospital, was not in need of emergency
 7   life-saving medical treatment. PA Sayler sent Lopez to the hospital via regular prison van
 8   transport, not by ambulance, and Lopez did not receive the anti-toxin treatment for
 9   botulism at the hospital until two days later. PA Sayler testified to the rarity of the illness,
10   the diversity of the symptoms and degree of severity, ranging from flu-like symptoms to
11   breathing and mobility impairments, and testified that botulism is extremely difficult to
12   diagnose. He testified that his military background had informed him of the illness, but
13   most civilian doctors and certainly the nurses would not recognize the illness. He testified
14   that the medical unit nurses were well trained, highly skilled and experienced. This
15   testimony was undisputed.
16          The Court does not mean to underestimate the seriousness of Plaintiff’s illness, and
17   that it was life-threatening, but the medical record reflected that he was seen every day by
18   nursing staff, who were summoned by Defendants3 and other correction officers. The
19   medical record and PA Sayler’s testimony reflected that the nurses followed prison
20   procedures, by monitoring Plaintiff’s vital signs, which at all times were normal, and
21   reported Lopez’ medical condition and complaints to prison doctors, who ordered
22   continued monitoring which was provided by nursing staff.
23          The question on summary judgment was whether the Defendants knew that Lopez
24   was being treated. The answer became clear at trial. It was undisputed that the Defendants
25   knew that Lopez was being seen by nurses, daily and sometimes several times a day. They
26   were not privy to any assessment details, but Defendants knew that the nurses were
27
     and part of day two of the three-day trial.
28   3
       Bennett summoned nursing on July 29-31, and Swaney contacted the medical unit on
     August 1, 2012, after the man-down incident in Lopez’ cellblock.

                                                  -5-
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 6 of 7



 1   following Department of Correction (DOC) procedures and protocols for nursing
 2   assessments, which included reporting to doctors, who were monitoring the situation.
 3   Plaintiff does not challenge this. Plaintiff’s argument is that this was not treatment and,
 4   Defendants knew he was not being treated by a doctor. To prevail, Lopez must present
 5   evidence from which a reasonable jury might conclude the Defendants knew and
 6   disregarded that there was an excessive risk to Lopez’ health from the ongoing triage
 7   medical care being provided by medical unit nurses.
 8          In other words, it was not enough that the Defendants were soliciting medical care,
 9   which Defendants knew was rendered according to DOC policy and procedures by nurses
10   who conducted triage assessments and reported to doctors. Plaintiff testified that “he was
11   unable to walk, eat, open his eyes, chew, talk, or breathe without gasping for air—all clearly
12   observable and severe symptoms.” Supra. above. The Court accepted this description of
13   his condition as true. In granting the Rule 50 motion, the Court rejected Plaintiff’s theory
14   of the case. To prevail, the Plaintiff had to present evidence from which a reasonable juror
15   might conclude that there was an obvious medical emergency which would lead a
16   reasonable government official, like either of the Defendants, to conclude that ongoing
17   monitoring by medical unit nurses of his condition posed a high risk of injury to the
18   Plaintiff. This the Plaintiff failed to do because in addition to his testimony of the above
19   symptoms, he also presented testimony that Lopez’ vital signs, including breathing, were
20   at all times normal. No one knew that he had botulism because botulism is extremely hard
21   to diagnose. Even on the day that PA Sayler diagnosed botulism, the medical record reflects
22   that the Plaintiff did not require immediate emergency transport to the hospital, and at the
23   hospital, he did not receive the anti-toxin until three days later.
24          The Court denies the Rule 59 Motion for a New Trial and reaffirms its Rule 50
25   ruling in favor of Defendants. The Plaintiff failed to present evidence from which any
26   reasonable juror could find that the open and obvious serious medical condition he
27   exhibited would have led reasonable officers, like the Defendants, to believe that the
28   medical care being rendered by the medical unit nurses posed a serious risk to the Plaintiff’s


                                                  -6-
      Case 4:13-cv-00691-DCB Document 220 Filed 09/29/20 Page 7 of 7



 1   health. As noted above, under clearly established law, non-medical staff may rely on a bona
 2   fide medical opinion. Based on undisputed evidence that the nurses were highly trained
 3   and well qualified to conduct the triage assessments which were conducted in response to
 4   Plaintiff’s complaints to the Defendants, the Court finds that the Defendants reasonably
 5   relied on bona fide medical opinions from prison medical staff that Plaintiff’s condition
 6   was being treated by the ongoing monitoring being conducted by the nurses. Defendants
 7   are entitled to qualified immunity.
 8          Accordingly,
 9          IT IS ORDERED that the Rule 59 Motion for New Trial (Doc. 211) is DENIED.
10          Dated this 28th day of September, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
